Citation Nr: 0814295	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  07-07 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a rating in excess of 50 percent for service 
connected generalized anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1948 to December 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
continued a 30 percent evaluation for the service connected 
generalized anxiety.  Upon review by a Decision Review 
Officer in February 2007, the rating was increased to 50 
percent with an effective date of July 18, 2006.  The veteran 
has continued his appeal.

The Board remanded the claim in December 2007 upon the 
veteran's request for a videoconference hearing.  In 
April 2008, the veteran presented personal testimony during a 
videoconference before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

During his April 2008 hearing, the veteran's accredited 
representative appeared to indicate that the veteran wishes 
to re-open his claim for service connection for a left knee 
disorder.  The Board refers this matter to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate his claim and of 
which parties were expected to provide such evidence by 
correspondence dated in August 2006.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Notice regarding these elements was provided 
to the veteran in the August 2006 correspondence.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).

Although correspondence from the RO to the veteran dated in 
August 2006 discussed the "duty to notify" provisions of VCAA 
and the evidence needed to substantiate his claim for an 
increased rating, the letter did not discuss the need to 
submit evidence that showed the effect of the disability on 
the claimant's employment and daily life.  Additionally, the 
letter did not discuss the specific criteria listed in 
Diagnostic Code 9400 required for an increased rating for 
generalized anxiety.

The Board notes that the veteran's last VA compensation and 
pension examination for his anxiety was in September 2006.  
The veteran's spouse died in February 2007.  The veteran 
asserted in his April 2008 videoconference hearing that 
manifestations of his anxiety had increased in severity since 
his spouse died.  VA has the authority to schedule a 
compensation and pension examination when such is deemed to 
be necessary, and the veteran has an obligation to report for 
that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2007), 
an examination will be requested whenever VA determines, as 
in this case, that there is a need to verify the severity of 
a disability.  See also 38 C.F.R. § 3.159 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
AMC/RO should ensure that the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 
2002), 38 C.F.R. § 3.159 (2007), and 
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008) are fully complied with and 
satisfied.

Specifically, the AMC/RO should send the 
veteran a letter which details the need 
for him to show a worsening or increase in 
severity of his disability and the effect 
that worsening has on the claimant's 
employment and daily life.  The letter 
should include the rating criteria set out 
by 38 C.F.R. § 4.130 Diagnostic Code 9400 
(2007).

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran for 
anxiety since October 2006.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

3.  After all available records and 
responses from each contacted entity 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo a psychiatric 
examination for his anxiety at an 
appropriate VA medical facility.

The entire claims file must be made 
available to the psychiatrist or 
psychologist performing the 
examination.  The examination report 
should include discussion of the 
veteran's documented medical history 
and assertions, as well as an 
occupational and social history.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should set forth all 
evaluation/examination findings, along 
with the rationale for any conclusions 
reached.

Following a review of the record and 
interview and evaluation of the 
veteran, the examiner is to indicate 
which of the following paragraphs (a), 
(b), (c), or (d), best describes the 
degree of impairment caused by the 
anxiety:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
or

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; or 

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; or

(d) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

The examiner should render a multi-
axial diagnosis, including assignment 
of a Global Assessment of Functioning 
(GAF) scale score representing the 
level of impairment due to the 
veteran's anxiety and depression, and 
an explanation of what the score means.

Additionally, the examiner should 
express an opinion regarding the extent 
to which the veteran's anxiety alone 
affects his employability.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations. A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder. The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws 
and regulations. If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





